 1                                                                                         O
                                                                                         JS-6
 2
 3
 4
 5
 6                        United States District Court
 7                        Central District of California
 8
 9   NORMA ELIZABETH NARANJO                       Case No. 2:18-cv-07859-ODW-SS
10   BUENOSTRO,
11                       Plaintiff,                ORDER GRANTING
12         v.                                      DEFENDANT’S MOTION TO
13   UNITED STATES OF AMERICA,                     DISMISS [8]
14                       Defendant.
15                                    I.   INTRODUCTION
16         Plaintiff Norma Elizabeth Naranjo Buenostro (“Plaintiff”) alleges that Northeast
17   Valley Health Corporation (“NVHC”) committed medical malpractice in its treatment
18   of Plaintiff.   This action was originally filed in Los Angeles Superior Court on
19   February 1, 2018, against NVHC (the “State Action”). The United States Attorney
20   certified that NVHC was acting within the course and scope of its employment with
21   the United States. As such, on September 10, 2018, the case was removed to federal
22   court, and the United States subsequently substituted in as Defendant.
23         Defendant United States of America (“Defendant”) moves to dismiss the
24   lawsuit for lack of subject matter jurisdiction because Plaintiff’s claims are subject to
25   the Federal Tort Claims Act (“FTCA”), and Plaintiff failed to exhaust her
26   administrative remedies prior to filing a lawsuit against the United States.        (See
27   generally Mot. to Dismiss (“Mot.”), ECF No. 8.)
28
 1           For the following reasons, the Court GRANTS Defendant’s motion to dismiss
 2   without leave to amend. (ECF No. 8.)
 3                             II.      FACTUAL BACKGROUND
 4           Plaintiff alleged that on or about May 17, 2014, she obtained medical treatment
 5   from NVHC due to pelvic pain. (Compl. ¶ 7, ECF No. 1-1.) NVHC diagnosed
 6   Plaintiff with an ovarian cyst. (Id.) From May 2014 through February 2016, Plaintiff
 7   sought treatment from NVHC and other medical providers for her pelvic pain. (Id. ¶¶
 8   7–15.)    Plaintiff alleged that on January 26, 2016, Defendant failed to provide
 9   treatment or schedule further treatment for Plaintiff despite receiving the medical
10   clearance necessary for further procedures. (Id. ¶ 14.) Instead, from February 1,
11   2016, to February 4, 2016, Plaintiff received treatment from Providence Tarzana
12   Medical Center including exploratory laparotomy that prompted surgical intervention
13   through a right ovarian cystectomy and cyst removal.          (Id. ¶ 15.)   Plaintiff was
14   discharged on February 4, 2016. (Id.)
15           On January 14, 2017, Plaintiff retained counsel who began investigating
16   Plaintiff’s medical treatment. (Id. ¶ 16.) Plaintiff alleged that around June or July of
17   2017, Plaintiff’s counsel learned that NVHC “failed to appreciate and timely
18   recognize the severity of Plaintiff’s medical condition . . . [and failed] to institute
19   timely medical procedures.” (Id.) Plaintiff subsequently filed suit on February 1,
20   2018.
21                                   III.   LEGAL STANDARD
22           Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, a defendant may
23   move to dismiss a complaint for lack of subject matter jurisdiction.        Fed. R. Civ.
24   P. 12(b)(1).    “Jurisdictional dismissals in cases premised on federal-question
25   jurisdiction are exceptional . . . .” Sun Valley Gasoline, Inc. v. Ernst Enters., 711 F.2d
26   138, 140 (9th Cir. 1983). “A Rule 12(b)(1) jurisdictional attack may be facial or
27   factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citing
28   White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)). A facial attack is based on the

                                                 2
 1   challenger’s assertion that allegations in the complaint are “insufficient on their face
 2   to invoke federal jurisdiction.” Safe Air, 373 F.3d at 1039. A factual attack disputes
 3   the validity of allegations that, if true, would invoke federal jurisdiction. Id. In
 4   resolving a factual attack, the court “need not presume the truthfulness of the
 5   plaintiffs’ allegations.” White, 227 F.3d at 1242. “[T]he district court may review
 6   evidence beyond the complaint without converting the motion to dismiss into a
 7   motion for summary judgment.” Safe Air, 373 F.3d at 1039. This evidence includes
 8   “affidavits furnished by both parties.” Savage v. Glendale Union High Sch. Dist. No.
 9   205, Maricopa Cty., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003). “Once the moving
10   party has converted the motion to dismiss into a factual motion by presenting
11   affidavits or other evidence properly brought before the court, the party opposing the
12   motion must furnish affidavits or other evidence necessary to satisfy its burden of
13   establishing subject matter jurisdiction.” Id.
14                                    IV.    DISCUSSION
15   A.    Subject Matter Jurisdiction
16         Claims brought against the United States for the negligent or wrongful act or
17   omission of any employee are subject to the FTCA. See 28 U.S.C. §§ 1346(b), 2671
18   et seq. Before any claims can be pursued against the United States, the FTCA requires
19   exhaustion of administrative remedies. 28 U.S.C. § 2675(a). Specifically, a party
20   may not maintain an action against the United States “unless the claimant shall have
21   first presented the claim to the appropriate Federal agency and his claim shall have
22   been finally denied.” Id.     After a claim is denied, the claimant has six months to
23   bring an action against the United States. 28 U.S.C. § 2401(b). An administrative
24   claim is a prerequisite to subject matter jurisdiction. McNeil v. United States, 508 U.S.
25   106, 113 (1993) (holding that “[t]he FTCA bars claimants from bringing suit in federal
26   court until they have exhausted their administrative remedies”).
27         In support of its Motion, Defendant offered the declaration of Meredith Torres,
28   an attorney in the Department of Health and Human Services responsible for

                                                 3
 1   maintaining records of tort claims related to “federally supported health centers.”
 2   (Decl. of Meredith Torres (“Torres Decl.”) ¶¶ 1–2, ECF No. 8.) Ms. Torres certified
 3   that she searched the electronic database and found no record of any administrative
 4   tort claim filed by Plaintiff against NVHC. (Id. ¶ 4.)
 5          Plaintiff does not dispute Ms. Torres’s declaration with any evidence. Instead,
 6   in her Opposition, Plaintiff stated that “Plaintiff exhausted her administrative remedies
 7   for the state claim and filed a [c]omplaint” and that “she exhausted all her state
 8   administrative remedies.” (Pl.’s Resp. to Def’s Mot. (“Opp’n”) 2, 3, ECF No. 9.)
 9   However, it is unclear what Plaintiff did to exhaust her administrative remedies. At
10   the hearing, Plaintiff was also given an opportunity to explain how she exhausted her
11   administrative remedies and she failed to do so.1 A claim against Defendant for
12   medical malpractice is subject to the FTCA and its exhaustion requirement. See D.L.
13   ex rel. Junio v. Vassilev, 858 F.3d 1242, 1245 (9th Cir. 2017). As Plaintiff failed to
14   exhaust her administrative remedies, the Court lacks subject matter jurisdiction.
15   B.     Excuse or Equitable Tolling
16          Plaintiff requests that her failure to exhaust her administrative remedies be
17   excused because of undue prejudice. (Opp’n 3–5.) Plaintiff also argues that the
18   statute of limitations should be tolled.2 (Id. at 5.) Plaintiff premises both arguments
19   on a letter from NVHC’s attorney, Kaytee Costa, sent in the State Action (the “Costa
20   Letter”). (Id. at 3–6.)
21          As an initial matter, Plaintiff provides no authority that the exhaustion
22   requirement can be waived, excused, or tolled. As exhaustion is a jurisdictional issue,
23   courts cannot create equitable exceptions. Bowles v. Russell, 551 U.S. 205, 214
24
25   1
       Instead, Plaintiff argued that the she should be excused from the FTCA’s exhaustion requirement,
     which the Court addresses in detail below.
26   2
       Plaintiff attempts to conflate the jurisdictional requirement with a statute of limitations argument.
27   As the only issue before the Court is whether the Court has subject matter jurisdiction based on
     Plaintiff’s exhaustion of administrative remedies, or lacked thereof, the Court does not reach the
28   issue of whether the statute of limitations should be tolled.

                                                       4
 1   (2007) (holding that courts have “no authority to create equitable exceptions to
 2   jurisdiction requirements”); Kwai Fun Wong v. Beebe, 732 F.3d 1030, 1047 (9th Cir.
 3   2013) (en banc) (stating that the “exhaustion requirement . . . is tied by explicit
 4   statutory language to jurisdiction and was deemed ‘jurisdictional’ in Brady v. United
 5   States, 211 F.3d 499, 502 (9th Cir. 2000)”).
 6             However, even if the Court had the ability to excuse Plaintiff’s failure to
 7   exhaust her administrative remedy as a result of undue prejudice, Plaintiff suffered no
 8   prejudice because of the Costa Letter. As Plaintiff alleged, she discovered her injury
 9   on February 4, 2016 and, consequently, the statute of limitations to file her
10   administrative claim and to file a lawsuit ran on February 4, 2018. (Opp’n 3.) The
11   Costa Letter is dated May 25, 2018. (Opp’n Ex. 1 (the Costa Letter).) Plaintiff cannot
12   claim undue prejudice based on a letter sent after the statute of limitations had lapsed.
13   Further, Plaintiff retained counsel on January 14, 2017, giving her more than enough
14   adequate time to investigate and file an administrative claim before February 4, 2018.
15   (See Compl. ¶ 16.) Additionally, the Court is unconvinced by Plaintiff’s argument
16   that the Costa Letter deceived her counsel into believing that NVHC/Defendant did
17   not fall under the FTCA.3 (Costa Letter 1 (stating that “our firm has been retained . . .
18   to represent [NVHC] and its employees until the United States Attorney for the
19   Central District of California takes over representation and coverage of the action
20   under the Federal Tort Claims Act”).) At the hearing, Plaintiff’s counsel read the
21   Costa Letter aloud on the record, and when asked to identify how the Costa Letter
22   deceived counsel into believing that Defendant was not subject to the FTCA,
23   Plaintiff’s counsel did not respond.
24   \\\
25   \\\
26   \\\
27
28   3
         Even if it did, this occurred nearly 4 months after the statute of limitations had lapsed.

                                                           5
 1                                   V.    CONCLUSION
 2         Accordingly, for the reasons discussed above, the Court GRANTS Defendant’s
 3   Motion to Dismiss without leave to amend as amendment would be futile. (ECF
 4   No. 8.) The Clerk of the Court shall close the case.
 5
 6         November 2, 2018
 7
 8                                ____________________________________
 9                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                6
